Name: 2000/818/EC: Commission Decision of 19 December 2000 accepting an undertaking offered in connection with the anti-dumping proceedings concerning imports of polyester staple fibres originating in India and the Republic of Korea (notified under document number C(2000) 3905)
 Type: Decision
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade;  competition
 Date Published: 2000-12-28

 Avis juridique important|32000D08182000/818/EC: Commission Decision of 19 December 2000 accepting an undertaking offered in connection with the anti-dumping proceedings concerning imports of polyester staple fibres originating in India and the Republic of Korea (notified under document number C(2000) 3905) Official Journal L 332 , 28/12/2000 P. 0116 - 0116Commission Decisionof 19 December 2000accepting an undertaking offered in connection with the anti-dumping proceedings concerning imports of polyester staple fibres originating in India and the Republic of Korea(notified under document number C(2000) 3905)(2000/818/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), (the "basic Regulation"), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 1472/2000(3), the Commission imposed provisional anti-dumping duties on imports into the Community of polyester staple fibres ("PSF") originating in India and the Republic of Korea.(2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 2852/2000(4) imposing definitive anti-dumping duties on imports of PSF originating in India and the Republic of Korea.(3) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in India and the Republic of Korea.B. UNDERTAKING(4) Subsequent to the adoption of provisional anti-dumping measures, one exporting producer in India that participated in the investigation offered an undertaking. According to this undertaking, the exporting producer in question has offered to sell to its unrelated customers in the Community at a minimum price.(5) The Commission considers that the undertaking offered by the Indian company, Reliance Industries Limited, can be accepted since it eliminates the injurious effects of dumping. Moreover, the regular and detailed reports which the company undertook to provide to the Commission will allow effective monitoring and the structure of the company is such that the Commission considers that the risk of circumvention of the undertaking will be limited.(6) In order to ensure the effective respect and monitoring of the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty should be conditional upon presentation of a commercial invoice containing the information listed in the Annex to Council Regulation (EC) No 2852/2000 which is necessary for customs to ascertain that shipments correspond to the commercial documents at the required level of detail. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate rate of anti-dumping duty should instead be payable.(7) In the event of a suspected breach, breach or withdrawal of the undertaking an anti-dumping duty may be imposed, pursuant to Article 8(9) and (10) of the basic Regulation,HAS ADOPTED THIS DECISION:Article 1The undertaking offered by Reliance Industries Limited, Mumbai India (TARIC additional code A212), in the framework of the anti-dumping proceedings concerning imports of polyester staple fibres originating in India and the Republic of Korea is hereby accepted.Article 2This Decision shall enter into force the day after its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 166, 6.7.2000, p. 1.(4) See page 17 of this Official Journal.